Citation Nr: 0725420	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-27 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of fracture of the right big toe with osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The record indicates that the veteran served on active duty 
from November 1964 to May 1965 with other service in the 
National Guard.

In July 1999 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York denied the veteran's claim 
for entitlement to service connection for residuals of 
fracture of the right big toe with osteoarthritis.  The 
veteran did not appeal.

In March 2002, the veteran again claimed entitlement to 
service connection for residuals of fracture of the right big 
toe with osteoarthritis.  In a March 2003 rating decision the 
RO denied the veteran's claims on the merits.  The veteran 
perfected an appeal of the March 2003 decision, which is now 
before the Board of Veterans' Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCREC 05-92.


FINDINGS OF FACT

1.  The July 1999 denial of the claim of entitlement to 
service connection for residuals of fracture of the right big 
toe with osteoarthritis, is final.

2.  The evidence received since the July 1999 denial relates 
to unestablished facts necessary to substantiate the claim of 
entitlement to service connection for residuals of fracture 
of the right big toe with osteoarthritis and raises a 
reasonable possibility of substantiating the veteran's claim.

3.  The veteran suffered a fracture of the right big toe in 
service and suffers from current osteoarthritis.

CONCLUSIONS OF LAW

1.  The evidence received since the July 1999 denial of 
entitlement to service connection for osteoarthritis is new 
and material, and thus the claim is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  The criteria for establishing service connection for 
residuals of fracture of the right big toe with 
osteoarthritis have been met.  38 U.S.C.A. §§ 101(24), 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.

II. Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The RO originally denied service connection for the right big 
toe in July 1999 for a failure to prosecute the claim.  
Specifically, the veteran did not provide the requested NA 
Form 13075 to permit subsequent attempts to verify his 
military service.  The veteran was furnished appellate rights 
with the July 1999 letter but did not appeal.  Thus, the July 
1999 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2006).  Therefore, new and material 
evidence is needed to reopen the claim. See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the July 1999 decision 
included discharge documents showing service in the New York 
National Guard in November 1964 to May 1965; a discharge 
certificate dated in 1986; an individual sick slip (DD form 
689) signed by a medical officer indicating the veteran was 
injured at the motor pool, his toe was broken and he had an 
x-ray at Mercy hospital; and a record of hospitalization at 
the time of the veteran's big toe fracture stating that he 
was transported by the Fort Drum Ambulance and that the cause 
of the injury was dropping a rifle on his right foot.  

The pertinent evidence added to the record since the July 
1999 decision consists of a Report of Separation and Record 
of Service showing National Guard service from September 25, 
1981 to April 1, 1986; a May 2002 letter from a private 
physician providing a nexus between the veteran's big toe 
fracture and current osteoarthritis; and records from the 
Syracuse VAMC reporting results of an x-ray of the right 
foot.  

After review, the Board finds that the evidence submitted is 
new and material.  Specifically, the discharge report shows 
reserve service during the time frame the veteran suffered 
the fractured toe and the private medical report provides a 
nexus opinion. 

Thus, the evidence, when considered in conjunction with the 
evidence previously of record, does relate to unestablished 
facts necessary to substantiate the veteran's claim and 
raises a reasonable possibility of substantiating his claim.  
Therefore, the Board finds that new and material evidence has 
been received and the claim for service connection for 
osteoarthritis is reopened.

Turning to the merits of the claim, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that the State Adjutant General for New York 
submitted the veteran's discharge orders from the New York 
National Guard effective April 1986.  Additionally, the 
veteran has submitted a DD Form 689, (entitled "Individual 
Sick Slip") signed by the medical officer of the 1/108th 
Infantry, indicating that the veteran injured and broke a toe 
at the Motor Pool and was sent to Mercy Hospital for an x-ray 
on March 6, 1982.  Records from Mercy Hospital indicate the 
veteran arrived via Fort Drum ambulance on March 6, 1982.  
The hospital record indicates the veteran's employer at the 
time was the New York National Guard, 1/108th Mechanized 
Infantry.  Additionally, the hospital record states the 
veteran dropped a machine gun on his right big toe.  The 
diagnosis was a contusion of the right big toe with fracture 
of the distal phalanx.  The veteran was advised to consult an 
orthopedist as he was leaving the area to return home the 
next day.    

A VA outpatient report notes right foot x-ray dated in 
February 1999 which revealed no degenerative changes or 
fractures and normal soft tissues and osseous structures.  
The right great big toe was normal.  

The veteran has submitted a medical nexus opinion from Dr. V 
dated May 2002, indicating that the fracture of the veteran's 
right toe is likely the cause of his osteoarthritis. 

The veteran has also submitted an extensive analysis of his 
right toe disability from Dr. C, a podiatrist.  Dr. C 
indicates that he examined x-rays taken of the right big toe 
during November 2004.  The x-ray indicates a slight narrowing 
of the 1st metacarpophalangeal joint; the beginning of 
spurring on the dorsal distal medial and lateral 1st 
metatarsal head; and an enlarged tuft of the distal phalanx 
1st toe.  Additionally, the x-ray shows an excessory sesamoid 
bone at the interphalangeal joint and an ossicle within the 
right 1st interphalangeal joint.  There is also a very old 
fracture indicated of the plantar distal phalanx or a cyst 
within the plantar distal phalanx as well as an old fracture 
of the distal tuft right hallux.  Dr. C indicated range of 
motion of the 1st metacarpophalangeal joint (right) as 45 
degrees dorsiflexion and 0 degrees plantar flexion with pain 
dorsally upon dorsiflexion.  
Dr. C diagnosed the beginning of arthritis in the right 1st 
metacarpophalangeal joint; previous fracture of the tuft 
right hallux distal phalanx; and pain in the plantar medial 
right 1st proximal phalangeal head, possibly left over from 
previous trauma.  Dr. C indicates that the veteran's symptoms 
could possibly be caused by previous trauma to the toe while 
the veteran was serving in the military.  

The veteran has presented a nexus opinion from Dr. V; a 
thorough analysis of x-ray evidence from Dr. C, more recent 
than VA x-ray evidence contained in the record; and hospital 
records from the time of the accident indicating that the 
veteran broke his right big toe during a drill weekend 
serving with the New York National Guard at Fort Drum.  
Further, in a July 2002 deferred rating decision, the RO 
conceded that the veteran was on a weekend drill with his 
National Guard unit when the injury occurred.  The Board 
agrees with this concession.  Thus, upon review of the 
evidence of record, and after resolving all reasonable doubt 
in favor of the veteran, the Board finds that the veteran 
suffers from current residuals of fracture of the right big 
toe, and that service connection is warranted.

  
ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of fracture 
of the right big toe with osteoarthritis is reopened.

Entitlement to service connection for residuals of fracture 
of the right big toe with osteoarthritis is granted.


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


